Barclay, J.
(dissenting). — It is my misfortune not to be able to unite in the judgment announced by my learned colleague.
Every circuit court in Missouri is not only empowered to regulate the course of practice so as to secure the due administration of justice, but it is made its duty “to prescribe rules that will procure uniformity, regularity and accuracy in the transaction of the business of the court.” R. S. 1889, section 3239.
All the trial courts of record are specially authorized, by many parts of the written law, to adopt rules fixing the time for pleadings of various kinds, when the time is not regulated by express statute. R. S. 1889, secs. 579, 2052, 2053, 2209, 2211, 3238.
It is true that the law permits the filing of a bill of exceptions at any time during the term of the order excepted to. R. S. 1889, sec. 2168. But that does *384not imply that the court shall not make any rules to secure a fair and correct settlement of such bills, before they are filed.
The rule in question does not pretend to deal with short bills, preserving mere motions and exceptions thereto. Nor does it apply to rulings entered within fifteen days of the close of the term. It is merely designed to establish an orderly system for the preparation of bills which describe trials, the history of which counsel do not agree upon.
The only point at which the rule comes even near to any encroachment on the statute is in the requirement that the bill shall be laid before the judge for settlement “at least two days before the adjournment of the term;” and that particular feature of the rule is not the part that is drawn in question in the case at bar. The relator complied with that command of the rule.
All the other provisions of the rule are mere regulations (in the nature of orders for pleadings) intended to bring the bill into shape for action by the court with as little call for its intervention as possible, thus accomplishing a saving of the public time of the court.
The rule does not conflict with the statute, which is silent as to any mode of settling a bill before it is filed.
In many states the statute law prescribes the steps to obtain a settlement of these important histories of litigated cases. 3 Ency. Pl. & Pr., p. 443.
In decisions and in the treatises on bills of exceptions the settlement of disputes as to the contents of such bills is regarded as a topic quite distinct from the rules governing the time for filing a settled bill. Elliott, App. Proced. [1 Ed.], sec. 798; 3 Ency. Pl. & Pr., p. 441; Shipherd v. White (1824) 3 Cow. 32; *385Ex parte Bradstreet (1830) 4 Pet. 102; Jones v. Menefee (1882) 28 Kan. 437; Haines v. Com. (1882) 99 Pa. St. 410.
The Missouri law says nothing about any process to settle exceptions. It only fixes a limit of time to file them, and then confers power' on the courts to make rules to secure the orderly and prompt dispatch of business.
It seems to me that a rule of court, designed to secure a reasonable opportunity for an examination of a proposed bill of exceptions by adverse counsel and by the court before the expiration of the statutory time allowed to file it, is' a commendable and necessary rule for the orderly administration of justice, where the statute is silent on that point. Road in Little Britain (1856) 27 Pa. St. 69; Redman v. State (1867) 28 Ind. 205; People ex rel. v. Blades (1882) 104 Ill. 591; Smith v. State (1884) 20 Fla. 839.
It is a grave error to so interpret section 2168 as to prevent all the trial courts from enforcing reasonable rules to bring proposed drafts for such bills as far toward settlement as possible by the systematic action of counsel, within the time marked by the statute for filing the bills. In my opinion such a rule of court should be upheld under the general authority given to the circuit courts of the State to adopt rules of practice. Hence it is not necessary to discuss whether the rule may not also be sustainable under the laws specially applicable to the circuit court in the city of St. Louis.